Citation Nr: 0529532	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  05-15 122	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 2, 1971 to April 9, 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO granted service 
connection for hemorrhoids.  This disability was initially 
evaluated as noncompensable.  The veteran has appealed this 
initial evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has previously requested a hearing before a VA 
Decision Review Officer (DRO) at the RO.  A letter issued in 
early June 2005 informed him that this hearing had been 
scheduled for late July 2005.  He failed to report for this 
hearing.  In September 2005, the Board received the veteran's 
request that his DRO hearing be scheduled.  He alleged that 
his arrangements for transportation to the hearing had fallen 
through.  

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

The RO should make a determination on 
whether the veteran should be rescheduled 
for a hearing before a DRO at the RO.  If 
such a determination is favorable to the 
veteran, then a new hearing should be 
scheduled and he should be notified of 
the time and place of this hearing at his 
last reported address.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




